                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                            Alexandria Division


DUNCAN ERIC SMITH,

     Plaintiff,



V.                                   ) Civil Action No. l:18-cv-1530



OFFICER KEVIN VASQUEZ,


     Defendant.


                            MEMORANDUM OPINION


     THIS MATTER comes before the Court on the Plaintiff's Motion


for Summary Judgment and Motion in Limine, and Defendant's Motion

for Summary Judgment and Motion in Limine.

     At approximately 10:00 p.m. on November 12, 2017, Prince

William County Police Officer Kevin Vasquez (^"Defendant") made a

traffic   stop   of   Mr.   Duncan   Smith   ("Plaintiff")   for   speeding.

Defendant was hired by the Prince William County Police Department

in July 2016 and wrote his first citation on December 22, 2016 -

approximately 11 months before the incident. Defendant was wearing

a body-worn camera during the entirety of the traffic stop, which

he turned on after Plaintiff pulled off the roadway and stopped in

a parking lot. Plaintiff's brother Joshua Smith and friend Robert

Pulley were passengers in the car when Defendant pulled Plaintiff

over.
